Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 1 of 8 PageID #: 3357

                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ALEX AND IRIS NELSON,                                 )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )   Cause No. 4:18-cv-01561 (JCH)
                                                      )
CITY OF SAINT LOUIS, MISSOURI, et al.                 )
                                                      )
       Defendants.                                    )

     MOTION TO CONTINUE DISCOVERY INTO JOHN DOE DEFENDANTS AND
                ALLOW LATER AMENDMENT OF PLEADINGS
       REQUEST FOR ORDER REQUIRING DEFENDANTS’ DISCLOSE THE
            IDENTITIES OF REMAINING JOHN DOE DEFENDANTS
                      AND REQUEST FOR HEARING

       Plaintiffs request this Court allow the parties to continue discovery into John Doe

Defendants and give leave for later amendment of pleadings once their identities are uncovered.

Plaintiffs further request this Court order Defendants to disclose the identities of the remaining

John Doe Defendants. Finally, Plaintiffs request this Court set the matter for a telephonic

hearing. In support of this motion, Plaintiffs state as follows:

       1.      Plaintiffs’ claims arise out of a highly publicized mass arrest taking place on

September 17, 2017. Plaintiffs filed this lawsuit on September 17, 2018. In this complaint,

Plaintiffs alleged that SLMPD officers illegally arrested Plaintiffs, used excessive force against

Plaintiffs, and arrested Plaintiffs without probable in contravention of Plaintiffs’ civil rights.

       2.      Plaintiffs were unable to learn the identities of any officers the evening of

Plaintiffs’ arrest given that, in violation of guidance promulgated by the U.S. Department of

Justice and standard law enforcement practices, SLMPD officers wore riot gear without

identifiable name tags and masks concealing their faces.

       3.      Although Plaintiffs had secured a copy of the police report for Plaintiffs’ arrest

prior to filing, the report only listed one arresting officer for each person arrested, and did not
                                                  1
 Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 2 of 8 PageID #: 3358

include in the report the other officers involved in the seizure or handling of each arrestee. The

police report of the mass arrest lists only some of instances of force used against arrestees; even

where the type of force is described, the report fails to identify the person subjected to force. As

a result of these deficiencies in documentation, Plaintiffs were forced to list the SLMPD officers

who used force against him as John Doe Defendants.

        4.      This Court has already denied the majority of Defendants’ Motion to Dismiss.

        5.      However, this Court has not yet set a Case Management order given the

outstanding John Doe Defendants. This Court issued a show cause order why those Defendants

should not be dismissed, but allowed the parties to engage in limited discovery as to their

identities.

        6.      Since that time, Plaintiffs have engaged in discovery efforts to identify the John

Doe Defendants. This has caused Plaintiffs to expend significant time and resources over ten

months.

        7.      Initially, Plaintiffs’ search for the John Doe Defendants included review of hours

of video captured by the documentation team and the Real Time Crime Center cameras.

        8.      In October 2019, Defendants represented that the major barrier to their ability to

satisfy their discovery obligations to identify which officers were responsible was the difficulty

identifying where Plaintiffs and other similarly situated litigants were located in the 120-person

mass arrest, and with that information Defendants could make inquiries among officers.

Plaintiffs sent interrogatories with screenshots and photos identifying Plaintiffs’ location, and

asking Defendants to specifically identify the SLMPD officers who interacted with Plaintiffs.

Defendants responded to those interrogatories without identifying most John Doe Defendants.

        9.      Plaintiffs further prepared forty separate video clips and almost 100 photos to

show exactly where exactly specific SLMPD officers can be seen in all available documentation

interacting with Plaintiffs.
                                                 2
Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 3 of 8 PageID #: 3359

       10.     Basically, Plaintiffs did much of Defendants’ work for them.

       11.     Instead of conducting their own discovery, Defendants also complained that

because of the nearly 350 officers present at the scene, it was difficult to know which teams were

the most relevant. Plaintiffs then took the depositions of 20 SLMPD officers who served as

leaders of various SLMPD teams in order to ascertain the teams closest to the actual incident and

the officers most likely to be involved. While these depositions did not result in the identification

of many specific officers involved, these depositions showed clearly that only some of the 30

teams of SLMPD officers present actually interacted with arrestees.

       12.     Defendants then objected to more depositions. Instead, Defendants represented

their belief that the Rule 30(b)(6) deposition would be key to identifying the remainder of the

John Doe Defendants.

       13.     There was a lengthy delay in conducting this deposition due to negotiations with

Defendants about the notice and the COVID-19 pandemic. Despite having notice of the topics

and preparation needed for close to four months, the designee for the 30(b)(6) deposition was

woefully unprepared and unable to testify to most of the topics.

       14.     The witness, Sergeant Charles Wall3, was unable to visually identify the officers

in the many exhibits provided by Plaintiffs, and was unable to identify the officers who deployed

pepper spray, prevented Plaintiffs from movement, or made physical contact with Plaintiffs. See

30b6 Notice, Topics 4, 5, 6, 8, 9. This is likely because the witness testified that the extent of the

Defendants alleged efforts to ascertain the identity of the John Doe defendants consisted of the

following:


3
  In November, Plaintiff learned that SLMPD had designated Sgt. Charles Wall to be detached
full-time to the City Counselor’s office in November 2018 to assist the City Counselor’s office
in gathering information about pending cases, primarily the kettling mass arrest cases. Given the
enormous expense to taxpayers to fund that position, it is shocking how little information Sgt.
Wall has managed to gather.

                                                  3
 Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 4 of 8 PageID #: 3360

             a. The witness showed pictures of the Plaintiffs and other similar situated plaintiffs

                  to various, unknown officers and asked about their involvement. He also may

                  have shown some witnesses some videos.

             b. The witness could not account which officers were interviewed or which photos

                  and videos were shown to those officers.

             c. The witness admitted that he did not talk to all, or even most of the SLMPD

                  officers who could be potential John Doe Defendants.

             d. The witness stated that he may have taken some notes of some of his

                  conversations with witnesses. The witness further stated that he may have

                  destroyed these notes.

             e. The witness repeatedly claimed during his deposition that he could not answer

                  relevant questions because he could not remember what was discussed these

                  “interviews” or what evidence was shown to the interviewees.

             f. There does not appear to be any rhyme, reason or logic for the investigation done

                  by the witness, which is especially shocking given that he is a police officer who

                  is specifically trained to conduct investigations.

       15.        Rule 30(b)(6) requires organizations to prepare its designee to answer questions,

and if necessary, to conduct internal reviews and seek out information from its employees to

prepare a witness for a 30(b)(6) deposition. See CMI Roadbuilding, Inc. v. Iowa Parts, Inc., 322

F.R.D. 350, 359 (N.D. Iowa 2017). The preparation of Defendants designee fell well short of

this standard for many reasons, including:

             a.   The witness admitted that he did not talk to all relevant persons to gather

                  information.

             b. The witness could not identify with any certainty the witnesses he interviewed to

                  prepare for the deposition.
                                                   4
Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 5 of 8 PageID #: 3361

             c. The witness could not give a definitive account of the location of the squads listed

                on Exhibit 1 to the deposition notice and admitted that he had not even talked to

                many of the sergeants on that exhibit.

             d. The witness admitted that he did not even attempt to interview numerous persons

                with relevant information simply because they had left the employment of the St.

                Louis Metropolitan Police Department, and confirmed that he made no real

                attempt to find contact information for those individuals.

             e. The witness stated that because some of the topics in the notice of deposition

                confused him, he prepared no answers to those questions. The witness did not

                seek clarification of these topics.

             f. The witness admitted he had done virtually no preparation since early March,

                when the deposition was previously scheduled prior to the pandemic. Not

                surprisingly, his memory of his discussions from earlier in the year was spotty,

                and he qualified many of his answers.

       16.      Following the (30)(b)(6) deposition, Plaintiff sent a letter to Defendants stating

that Plaintiffs plan to request a repeat deposition to cure the deficiencies, and requesting to meet

and confer in advance about how that witness is prepared. Defendants have refused this request

and stated they are unwilling to produce additional witnesses.

       17.      Last Friday, Plaintiff srequested Defendants consent to a 60-day extension. Today

at 3:30 pm, Defendants partially consented to a 14-day extension. Plaintiffs believe 14 days will

be insufficient. In addition, given that the City did not respond to the request until 3:30 pm on

Friday, Plaintiffs would not be able to get a ruling from the Court on the motion before the

deadline complete discovery on John Doe Defendants expired. Accordingly, Plaintiffs believe it

is prudent to file the motion for leave to file an amended complaint in compliance with the

deadline.
                                                  5
 Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 6 of 8 PageID #: 3362

       18.     The parties appear to be at an impasse.

       19.     Defendants’ intransigence is preventing this case to move forward. As this Court

is well aware, Plaintiffs had to make frequent requests to extend the deadline for completion of

this limited discovery. This delay has so far prevented this Court from entering a Case

Management Order.

       20.     Defendants simply seem unwilling to fulfill or acknowledge their discovery

obligations. While the shocking lack of documentation and internal investigation of this mass

arrest does present specific challenges, courts have long acknowledged Defendants have the duty

to engage in substantial discovery to John Doe defendants, particularly “in cases of alleged police

brutality, where a plaintiff may be aware of the nature and cause of the injury but not the identity

of the perpetrators, and has no realistic means of obtaining the information outside the discovery

process.” Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 8 n.5 (1st Cir. 2007)

       21.     In fact, courts have on occasion taken the step of simply ordering Defendants to

disclose the identity of John Doe officers, by internally working with supervisors or

administrators who should be able to readily identify those specific individuals who interacted

with a given plaintiff. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985) (“the court should …

order … disclosure of Officer Doe’s identity by other defendants named and served.); Duncan

v. Duckworth, 644 F.2d 653, 655 (7th Cir. 1981); Gillespie v. Civiletti, 629 F.2d 637, 642 (9th

Cir. 1980).

       22.     With this filing, Plaintiffs also submit a Motion for Leave to Amend Plaintiff’s

Complaint to add the name of some of the John Doe Defendants.

       23.     Because Plaintiffs through their extensive efforts have identified some of the

Defendants, and because of the lengthy delays which have already taken place, Plaintiffs request

this Court move to setting a Case Management Order in this matter, but allow the parties to



                                                 6
Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 7 of 8 PageID #: 3363

continue discovery into the John Doe Defendants and give leave for Plaintiffs to amend the

pleadings to add named Defendants in the future whose identities were recently discovered.

        24.     Alternatively, if this Court decides to dismiss the remaining John Doe Defendants

at this stage, Plaintiffs request that dismissal be without prejudice and give leave for Plaintiffs to

amend the pleadings to add named Defendants in the future whose identities were recently

discovered.

        25.     Plaintiffs further request this Court order Defendants to disclose the identities of

the remaining John Doe Defendants.

        26.     Given the disagreement between the parties and the extent of the delays, Plaintiffs

request this Court set the matter for a telephonic hearing.

        WHEREFORE, for the reasons stated above, Plaintiffs request this honorable Court

extend the deadline for joinder of additional parties and amendment of pleadings to July 29,

2020.




Date: May 29, 2020                                      Respectfully Submitted,


                                                        KHAZAELI WYRSCH, LLC

                                                        By: /s/ Javad Khazaeli

                                                        Javad M. Khazaeli, #53735(MO)
                                                        James R. Wyrsch, #53197(MO)
                                                        Kiara N. Drake, #67129(MO)
                                                        911 Washington Avenue, Suite 211
                                                        St. Louis, MO 63101
                                                        (314) 288-0777
                                                        javad.khazaeli@kwlawstl.com
                                                        james.wyrsch@kwlawstl.com
                                                        kiara.drake@kwlawstl.com

                                                        and



                                                  7
Case: 4:18-cv-01561-JCH Doc. #: 93 Filed: 05/29/20 Page: 8 of 8 PageID #: 3364

                                          ARCH CITY DEFENDERS

                                          Blake A. Strode, #68422(MO)
                                          Michael-John Voss, #61742(MO)
                                          Maureen G. V. Hanlon, #70990(MO)
                                          John M. Waldron, #70401(MO)
                                          Samuel Henderson,
                                          440 N. Fourth Street, Suite 390
                                          Saint Louis, MO 63102
                                          855-724-2489 ext. 1012
                                          bstrode@archcitydefenders.org
                                          mjvoss@archcitydefenders.org
                                          mhanlon@archcitydefenders.org
                                          jwaldron@archcitydefenders.org
                                          shenderson@archcitydefenders.org

                                          and


                                          Attorneys for Plaintiff




                                     8
